Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 2, 2021

                                      No. 04-19-00871-CR

                                      Charles W. EADEN,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR4480
                        Honorable Raymond Angelini, Judge Presiding


                                         ORDER
Sitting:       Luz Elena D. Chapa, Justice
               Irene Rios, Justice
               Liza A. Rodriguez, Justice

        In this appeal, counsel for appellant filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967). Counsel certified that he served copies of the brief
and motion on appellant, informed appellant of his right to review the record and file his own
brief, and explained the procedure for obtaining the record. We issued an order on February 5,
2021 advising appellant that his counsel had filed an Anders brief and informing appellant that
he had the right to request a copy of the appellate record and to file a pro se brief within forty-
five days. Appellant did not respond and the appeal was set at issue. On May 20, 2021,
appellant filed a “Motion to Obtain Transcript” in this court stating that he had made previous
unsuccessful attempts to obtain a copy of the record from the trial court, rather than from this
court. Appellant’s motion states that he desires to file a pro se “supplemental brief.”
       Accordingly, in the interest of justice, we WITHDRAW the submission date of this
appeal and instruct the clerk of this court to immediately send a copy of the appellate record to
the appellant. It is ORDERED that appellant’s pro se brief, if any, must be filed in this court
within sixty (60) days from the date of this order. No further extensions will be considered.
        If appellant timely files a pro se brief, the State of Texas may file a responsive brief no
later than thirty days after the date appellant’s pro se brief is filed in this court.
      Upon completion of briefing, or expiration of the applicable deadlines, this case will be
resubmitted before the same panel consisting of Justice Chapa, Justice Rios, and Justice
Rodriguez.
        We instruct the Clerk of this Court to serve a copy of this order on appellant, his counsel,
the attorney for the State, and the clerk of the trial court.

       It is so ORDERED on June 2, 2021.

                                                             PER CURIAM


       ATTESTED TO:_____________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT